Citation Nr: 9908357	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  96-21 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease L3-L4, currently rated as 20 percent disabling.  

2.  Entitlement to an increased rating for degenerative 
arthritis of the right knee, currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for degenerative 
arthritis of the left knee, currently rated as 10 percent 
disabling.  

4.  Entitlement to an increased rating for degenerative 
arthritis of the right hip, currently rated as 10 percent 
disabling.  

5.  Entitlement to an increased rating for degenerative 
arthritis of the left hip, currently rated as 10 percent 
disabling.  

6.  Entitlement to an increased rating for degenerative 
arthritis of the right shoulder, currently rated as 10 
percent disabling.  

7.  Entitlement to an increased rating for degenerative 
arthritis of the left shoulder, currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

The August 1997 supplemental statement of the case listed the 
issues as service connection for bronchitis and increased 
ratings for diabetes mellitus, pes planus (flatfoot), 
degenerative disc disease (DDD), arthritis of multiple joints 
and hypertensive cardiovascular disease.  In a VA Form 9, 
dated August 21, 1997 and date stamped received August 22, 
1997, the veteran made brief comments on each disability.  In 
a statement dated August 20, 1997 and date stamped received 
August 25, 1997, the veteran stated "Please withdraw my 
appeal of all issues except for DDD of my back and arthritis 
of the knees."  This statement was accompanied by a letter 
from the veteran's representative, dated August 22, 1997, 
asking to "withdraw his appeal of all issues except for the 
back and knees."  In a statement dated August 27, 1997, the 
veteran wrote, "Please disregard the VAF - 9 dated 8-21-97.  
I have submitted my contentions in my submittal dated 8-20-
97.  Those are the only issues I wish to appeal."  In his VA 
Form 9, Appeal to the Board of Veterans' Appeals, dated 
August 27, 1997, the veteran stated, "To amend my VAF 9 
dated 8-21-97.  The only issues I wish to appeal is DDD of my 
back and arthritis of both my knees."  The Board concludes 
that the veteran made a written withdrawal as to all issues 
except increased ratings for degenerative disc disease L3-L4 
and degenerative arthritis of multiple joints (the knees were 
not rated separately at that time).  38 C.F.R. § 20.204 
(1998).  

When the case was previously before the Board, in December 
1997, it was remanded for examination of the veteran.  The 
requested development has been completed and the Board 
proceeds with its review of the appeal.   

At the time of the Board's December 1997 remand, the issues 
included entitlement to an increased rating for degenerative 
arthritis of multiple joints, rated as 20 percent disabling.  
The RO granted an increase by rating the left and right 
knees, hips and shoulders separately and applying the 
bilateral factor.  However, that was not the highest rating 
assignable, so the veteran's claim for increased ratings for 
these joints remains before the Board.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The veteran previously asserted that he was only claiming for 
the back and knees; however, the knees were not rated 
separately from other joints at that time.  After the RO 
rated the joints separately, the veteran alleged errors of 
fact in evaluating the extent of shoulder, knee and hips 
disabilities.  The Board concludes that the veteran did not 
withdraw rating issues for the hips and shoulders and that 
the rating of these joints is properly before the Board.  

In a statement received in July 1998, the veteran asserted 
that his feet and ankles swelled.  He may be seeking to 
reopen the rating of his service-connected pes planus. This 
matter has not been developed for consideration by the Board 
and is referred to the RO for such action as may be 
appropriate.  

The issue of entitlement to an increased rating for pes 
planus is not before the Board.  Jurisdiction does indeed 
matter and it is not "harmless" when the VA during the claims 
adjudication process fails to consider threshold 
jurisdictional issues.  Absent a decision, a notice of 
disagreement, a statement of the case and a substantive 
appeal, the Board does not have jurisdiction of an issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  An application that is not in accord 
with the statute shall not be entertained.  38 U.S.C.A. § 
7108 (West 1991).  Furthermore, this Board Member cannot have 
jurisdiction of this issue.  38 C.F.R. § 19.13 (1998).  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has noted that:  
Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other "agency 
of original jurisdiction" (AOJ) (see Machado v. Derwinski, 
928 F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may 
secure "appellate review" by the BVA.  Subsection (a) of that 
section establishes the basic framework for the appellate 
process, as follows:  Appellate review will be initiated by a 
notice of disagreement [(NOD)] and completed by a substantive 
appeal after a statement of the case is furnished as 
prescribed in this section.  Bernard v. Brown, 4 Vet. App. 
384 (1994).  None of the steps required for jurisdiction of 
the pes planus issue have been satisfied.  

More recently, when another part of VA argued that an issue 
over which the Board did not have jurisdiction should be 
remanded, the Court again established that jurisdiction 
counts.  Specifically the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  See also Ledford v. West, 136 F.3d 776 
(1998); Black v. West, 11 Vet. App. 15 (1998); Shockley v. 
West, 11 Vet. App. 208 (1998).  




FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected degenerative disc disease L3-L4, 
does not exceed a moderate limitation of lumbar spine motion 
or a moderate invertebral disc syndrome.  There are no 
neurologic deficits associated with the disc disorder.  There 
is no spasm, atrophy, muscle deficits, or ankylosis and the 
vertebral abnormalities do not approximate and are not 
analogous to fracture residuals.  

3.  Degenerative arthritis of the right knee is manifested by 
pain and some limitation of motion.  Flexion is not limited 
to approximately 30 degrees or less.  Extension is not 
limited to approximately 15 degrees or more.  There is no 
ankylosis, subluxation or instability, semilunar cartilage 
impairment, impairment of the tibia or fibula, or genu 
recurvatum.  

4.  Degenerative arthritis of the left knee is manifested by 
pain and some limitation of motion.  Flexion is not limited 
to approximately 30 degrees or less.  Extension is not 
limited to approximately 15 degrees or more.  There is no 
ankylosis, subluxation or instability, semilunar cartilage 
impairment, impairment of the tibia or fibula, or genu 
recurvatum.  

5.  Degenerative arthritis of the right hip is manifested by 
pain and limitation of flexion to 70 degrees; without 
ankylosis, limitation of abduction, flail joint, or 
impairment of the femur.  

6.  Degenerative arthritis of the left hip is manifested by 
pain and limitation of flexion to 54 degrees; without 
ankylosis, limitation of abduction, flail joint, or 
impairment of the femur.  

7.  Degenerative arthritis of the right shoulder, is 
manifested by pain on extremes of motion, which does not 
approximate a restriction of motion to shoulder level.  There 
is no ankylosis, loss of the head of the humerus (flail 
shoulder), nonunion of the humerus (false flail joint), 
fibrous union of the humerus, recurrent dislocation of the 
humerus at scapulohumeral joint, or malunion of the humerus, 
or dislocation or nonunion of the clavicle or scapula with 
loose movement.  

8.  Degenerative arthritis of the left shoulder, is 
manifested by pain on extremes of motion, which does not 
approximate a restriction of motion to shoulder level.  There 
is no ankylosis, loss of the head of the humerus (flail 
shoulder), nonunion of the humerus (false flail joint), 
fibrous union of the humerus, recurrent dislocation of the 
humerus at scapulohumeral joint, or malunion of the humerus, 
or dislocation or nonunion of the clavicle or scapula with 
loose movement.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease L3-L4, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.14, 4.71a and Code 5293 (1998).  

2.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, 4.71a and Codes 5003, 
5260, 5261 (1998).  

3.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left knee, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.40, 4.45, 4.59, 4.71a and Codes 5003, 
5260, 5261 (1998).  

4.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right hip, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a and Codes 
5003, 5252 (1998).  

5.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left hip, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a and Codes 5003, 
5252 (1998).  

6.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the right shoulder, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a and Codes 5003, 
5201, 5203 (1998).  

7.  The criteria for a rating in excess of 10 percent for 
degenerative arthritis of the left shoulder, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including § 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a and Codes 5003, 
5201, 5203 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disabilities have worsened raises 
plausible claims.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of the disabilities, the Board 
has reviewed the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  The current ratings are based on the 
current extent of disability, so this discussion will focus 
on the recent evidence, which is the most probative source of 
information as to the current extent of the disability.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Board has considered all pertinent evidence of record 
including the veteran's statements and VA clinical records 
and examination reports.  The clinical records show 
continuing treatment for the veteran's disabilities but do 
not provide sufficient information to determine the extent of 
the disabilities at issue.  Therefore, the clinical records 
will not be reported in detail in this decision.  The VA 
examination reports do provide sufficient information to rate 
the extent of the disability and are discussed in detail.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

1.  Degenerative Disc Disease L3-L4

Reviewing the history of the veteran's disc disease, in 
accordance with 38 C.F.R. §§ 4.1, 4.2 (1998) shows that a 
November 1988 X-ray study of the lumbosacral spine revealed 
advanced osteoporotic changes.  There was some scoliosis of 
the spine.  Slight compression of the bodies of the T12 and 
L1 vertebrae was seen.  Large marginal osteophytes were seen 
at all levels.  Degenerative disc disease was seen at the L3-
L4 level.  The orthopedic examination disclosed tenderness in 
the lumbosacral junction, without radiating and no sciatic 
notch tenderness.  The examination concluded with a diagnosis 
of mild traumatic osteoarthritis.  A May 1989 rating decision 
granted service connection for degenerative disc disease, L3-
L4, moderate, rated as 20 percent disabling, under Code 5293.  

An intervertebral disc syndrome, postoperative, cured, will 
be rated as noncompensable.  A 10 percent rating will be 
assigned where the condition is mild.  A 20 percent rating 
will be granted for a moderate condition with recurring 
attacks.  A 40 percent rating requires a severe condition 
with recurring attacks and intermittent relief.  The highest 
rating assignable under this code is 60 percent which 
requires a pronounced condition with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. Part 4, Code 5293 
(1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  Therefore, the next 
higher, 40 percent, rating requires that the evidence show 
the service-connected disc disorder approximates a severe 
condition with recurring attacks and intermittent relief; 
rather than a moderate condition with recurring attacks, for 
which the current 20 percent rating was assigned.  

The September 1996 spine examination shows the veteran 
reported lumbar spine pain most of the time, aggravated by 
walking.  The examiner noted that the veteran stood without 
pelvic obliquity or scoliosis.  Flexion was 50 degrees, 
extension 25 degrees, right and left lateral bending were 25 
degrees.  Axial compression caused low back pain.  He was 
tender throughout the lumbar area.  Straight leg raising was 
limited to 60 degrees by hamstring tightness and caused low 
back pain.  Rotation of the hips caused lower back pain.  
Deep tendon reflexes were absent at the knees and ankles, 
bilaterally.  He could walk on his toes and heels without 
difficulty.  He could squat and arise from the squatting 
position without assistance.  There was no motor weakness or 
evidence of atrophy detected.  X-rays disclosed marked 
generalized osteopenia.  There was scoliosis with concavity 
to the left.  There was evidence of disc disease at all 
levels and marked hypertrophic spurring of the vertebral 
bodies was present.  The findings were noted to be more 
pronounced than on the 1988 study.  

The February 1998 VA X-rays disclosed very severe 
degenerative change with vacuum disc phenomenon at all levels 
except L1-L2.  There was marked hypertrophic spurring of the 
vertebrae.  Scoliosis with concavity to the left was present.  

On the orthopedic portion of the February 1998 VA 
examination, the veteran reported that he was not able to 
work full time because of pain.  Lumbosacral spine motion 
was: flexion 68 degrees, extension 10 degrees with complaints 
of pain, rotation 28 degrees to the right and 32 degrees to 
the left, side flexion 21 degrees to the right and 19 degrees 
to the left.  Hip motion caused complaints of lower back 
pain.  Distracted straight leg raising was positive while 
supine.  There was low back pain on axial compression.  He 
refused to try to ambulate but did walk a few steps on his 
toes and heels with fair balance.  The doctor noted that 
during the examination, the veteran appeared to have 
paraspinal tenderness throughout; however, "these were all 
exaggerated symptoms.  The diagnosis was degenerative disc 
disease of the lumbosacral spine.  

On the neurologic portion of the February 1998 VA 
examination, the veteran complained of constant but 
nonradiating low back pain.  He reportedly walked with a 
cane.  His gait did not have any neurologic abnormalities.  
Examination of the back showed no spasm.  Straight leg 
raising tests were negative bilaterally.  The lower 
extremities were symmetrical without abnormalities of muscle 
tone or strength.  There was no atrophy, fasciculation, or 
abnormal movement.  He was areflexic in both knees and ankles 
and had minimal reflexes in his upper extremities.  The 
reflex abnormalities were considered to be related to his 
long standing diabetes.  The neurologist expressed the 
opinion that there was no relationship of the decreased 
reflexes to the back disorder.  Sensory examination showed 
vague minor decreases in all modalities.  There were no other 
significant neurologic findings.  It was the impression that 
there were no significant neurologic abnormalities present, 
except for vague sensory decrease in the lower extremities 
which was most likely related to his long standing insulin 
dependent diabetes.  The reflex decreases were likely due to 
the same cause.  The pain was acknowledged to be mainly 
orthopedic in nature.  

The report of the May 1998 VA examination shows the veteran 
was no longer asserting that he could not walk.  He worked as 
a security guard.  He reported experiencing low back pain 
every day, aggravated by bending or prolonged walking.  The 
pain was localized in the lower back.  He stood erect without 
pelvic obliquity or noticeable scoliosis.  The range of 
lumbar spine motion was 50 degrees flexion, 25 degrees 
extension, and 25 degrees right and left lateral bending.  
Straight leg raising in the sitting position was painless.  
Straight leg raising in the supine position caused low back 
pain at 20 degrees, bilaterally.  Axial compression caused no 
pain.  Pseudorotation caused complaints of pain, even though 
it did not stress his back.  Deep tendon reflexes in the 
knees and ankles were absent bilaterally.  He could walk on 
his toes and heels.  X-rays were reviewed and reported to 
show mild scoliosis with an apex at L3.  There were large 
osteophytes on the concave side of the curve.  Vacuum disc 
phenomenon was present at L2-L3 and L3-L4.  The changes were 
consistent with degenerative disc disease.  The diagnosis was 
degenerative disc disease of the lumbar spine.  The doctor 
provided further comments as to normal motion, explaining 
that for his measurements 60 degrees forward flexion, 25 
degrees extension, and 25 degrees lateral flexion were 
normal.  He commented that the loss of motion in a person, 
beginning in the fourth decade, was due to aging and not 
disease.  

A field examination report, dated in May 1998, determined 
that the veteran was not confined to a wheel chair, he was 
fully ambulatory and was observed to be working and walking 
without any type of assistance.  

The veteran has asserted that his back hurts, interferes with 
walking and prevents him from standing for long periods of 
time.  He is competent to report increased disability.  
However, he has not actually identified any of the criteria 
for a higher rating.  

Neurologic deficits can form a basis for a higher rating.  
The absence of an ankle jerk reflex supports a 60 percent 
rating under Code 5293.  However, the neurological examiner 
has stated that the neurologic deficits are due to the 
diabetes mellitus.  The diabetes mellitus is currently rated 
as 60 percent disabling, under Code 7913, a rating which 
includes peripheral neuropathy.  The veteran can not be 
compensated twice for the same symptoms under different 
diagnoses.  38 C.F.R. § 4.14 (1998).  The doctor was clear in 
his opinion that the neurologic deficits were related to the 
diabetes and not the back disorder.  There is no competent 
medical opinion associating the service-connected 
degenerative disc disease of the lumbar spine with sciatic 
neuropathy, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc.  

While the veteran is competent to say that his back is more 
painful, the reports from the trained medical professionals 
are substantially more probative as to whether the condition 
has worsened to the point that it approximates the criteria 
for a higher rating.  Here, the reports show that the veteran 
does not have the neurologic symptoms which would approximate 
a severe or a pronounced intervertebral disc disorder.  
38 C.F.R. § 4.7 (1998).  The medical reports provide a 
preponderance of evidence on this issue.  The evidence is not 
in approximate balance such that the veteran could be given 
the benefit of the doubt.  38 U.S.C.A. § 5107(b) (West 1991).  

The Board has considered the possibility of assigning a 
higher rating under other criteria.  The limitation of back 
motion does not approximate the severe level which would 
warrant a higher rating under Code 5292.  There is no spasm 
or loss of motion consistent with a severe disability 
warranting a higher rating under Codes 5294 or 5295.  There 
is no evidence of vertebral fracture and the vertebral 
abnormalities do not approximate and are not analogous to 
fracture residuals warranting a higher rating under Code 
5285.  There is no evidence of  ankylosis warranting a higher 
rating under Codes 5286 or 5289.  The Board finds no 
applicable criteria by which the current manifestations could 
be assigned a higher rating.  

Rating of Degenerative Arthritis

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent rating will be assigned where there is 
X-ray evidence of involvement of 2 or more major joints, or 2 
or more minor joint groups; and a 20 percent rating may be 
assigned if, there are occasional incapacitating 
exacerbations, in addition to X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups.  
These 10 percent and 20 percent ratings based on X-ray 
findings, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, Code 5003 (1998).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
38 C.F.R. § 4.59 (1998).  

Historical review under 38 C.F.R. §§ 4.1, 4.2 (1998) 
discloses that the November 1988 X-rays revealed minimal 
narrowing of the medial joint spaces of both knees; with no 
other abnormality seen.  The hip joints were fairly well 
preserved with some sclerotic changes in the roof of the 
acetabulum, bilaterally.  The examiner noted that hips and 
knees had a full range of motion and his impression was that 
hip and knee symptoms might be related to diabetes as well as 
postural strain and mild traumatic osteoarthritis.  The May 
1989 rating decision granted a 20 percent rating, under Code 
5003, for degenerative arthritis of multiple joints.  



Knee Ratings

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(1998).  

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  Where 
flexion of the leg is limited to 15 degrees, the disability 
rating will be 30 percent.  38 C.F.R. Part 4, Code 5260 
(1998).  

Limitation in the ability to straighten or extend the leg 
will be rated as non-compensable where extension is limited 
to 5 degrees; 10 percent disabling where extension is limited 
to 10 degrees; 20 percent disabling where extension is 
limited to 15 degrees; 30 percent disabling where extension 
is limited to 20 degrees; 40 percent disabling where 
extension is limited to 30 degrees; and 50 percent disabling 
where extension is limited to 45 degrees.  38 C.F.R. Part 4, 
Code 5261 (1998).  

There is no evidence of ankylosis ratable under Code 5256, 
semilunar cartilage disorder ratable under Codes 5258 or 
5259, impairment of the tibia or fibula ratable under Code 
5262, or genu recurvatum ratable under Code 5263.  38 C.F.R. 
§ 4.71a (1998).  

2.  Degenerative Arthritis of the Right Knee

The current 10 percent rating for degenerative arthritis of 
the right knee is appropriate where arthritis causes pain and 
pain limits motion.  38 C.F.R. Part 4, including §§ 4.40, 
4.45, 4.59 and Code 5003 (1998).  

February 1998 VA X-rays revealed degenerative changes with 
hypertrophic spurring and joint space narrowing medially.  

At the February 1998 VA examination, the veteran complained 
of pain and was in a wheel chair asserting that he was unable 
to walk.  The doctor noted that the veteran seemed to be 
somewhat more independent than he was claiming.  Even though 
he admitted working 35-36 hours a week, he refused to walk 
and said he was using a wheel chair.  The doctor noted that 
symptoms were exaggerated although it was not clear whether 
they were behavioral or true symptoms.  The February 1998 VA 
examination demonstrated that there was no instability.  
There was no medial lateral instability, no anterior or 
posterior drawer sign.  Lachman's test was negative and 
rotation was normal.  Motion was from 0 degrees extension to 
90 degrees flexion.  

The report of the May 1998 VA examination shows the veteran 
was no longer asserting that he could not walk.  He worked as 
a security guard.  He reported daily pain aggravated by 
bending or prolonged walking.  X-rays revealed small 
generalized osteophyte formation.  There was no noticeable 
narrowing of the articular cartilage.  Examination showed 
that the veteran's right knee had no swelling, deformity, 
effusion, retropatellar crepitation or quadriceps atrophy.  
There was full extension and 135 degrees of flexion.  The 
collateral and cruciate ligaments were stable.  The anterior 
and posterior drawer tests were negative.  

A field examination report, dated in May 1998, determined 
that the veteran was not confined to a wheel chair, he was 
fully ambulatory and was observed to be walking without any 
type of assistance.  

Here again the veteran is competent to report that his knee 
disorder has worsened.  He has not asserted that any 
particular criteria for a higher rating have been met.  The 
findings of the trained medical personnel are significantly 
more probative in determining whether the disability meets 
the criteria for a higher rating.  There was no instability 
ratable under 38 C.F.R. Part 4, Code 5257 (1998).  In this 
case, the range of motion reported by the doctors does not 
approximate the limitation of flexion to 30 degrees or less 
or the restriction of extension to 15 degrees or more.  
38 C.F.R. § 4.7 (1998).  The medical findings substantially 
outweigh the veteran's assertions.  The evidence on this 
issue is not in relative balance.  38 U.S.C.A. § 5107(b) 
(West 1991).  The preponderance of evidence is against the 
claim.  

3.  Degenerative Arthritis of the Left Knee

The current 10 percent rating for degenerative arthritis of 
the right knee is appropriate where arthritis causes pain and 
pain limits motion.  38 C.F.R. Part 4, including §§ 4.40, 
4.45, 4.59 and Code 5003 (1998).  

February 1998 VA X-rays revealed degenerative changes with 
hypertrophic spurring and joint space narrowing medially.  

At the February 1998 VA examination, the veteran complained 
of pain and was in a wheel chair asserting that he was unable 
to walk.  The doctor noted that the veteran seemed to be 
somewhat more independent than he was claiming.  Even though 
he admitted working 35-36 hours a week, he refused to walk 
and said he was using a wheel chair.  The doctor noted that 
symptoms were exaggerated although it was not clear whether 
they were behavioral or true symptoms.  There was mild 
effusion of the left knee.  There was no instability.  There 
was no medial lateral instability, no anterior or posterior 
drawer sign.  Lachman's test was negative and rotation was 
normal.  Motion was from 2 degrees extension to 83 degrees 
flexion.  

The report of the May 1998 VA examination shows the veteran 
was no longer asserting that he could not walk.  He worked as 
a security guard.  He reported daily pain aggravated by 
bending or prolonged walking.  X-rays revealed generalized 
osteophyte formation and no significant narrowing of the 
articular cartilage.  Examination showed that the veteran's 
left knee had no swelling, deformity, effusion, retropatellar 
crepitation or quadriceps atrophy.  There was full extension 
and 135 degrees of flexion.  The collateral and cruciate 
ligaments were stable.  The anterior and posterior drawer 
tests were negative.  

A field examination report, dated in May 1998, determined 
that the veteran was not confined to a wheel chair, he was 
fully ambulatory and was observed to be walking without any 
type of assistance.  

Here, again, the veteran is competent to report that his knee 
disorder has worsened.  He has not asserted that any 
particular criteria for a higher rating have been met.  The 
findings of the trained medical personnel are significantly 
more probative in determining whether the disability meets 
the criteria for a higher rating.  There was no instability 
ratable under 38 C.F.R. Part 4, Code 5257 (1998).  In this 
case, the range of motion reported by the doctors does not 
approximate the limitation of flexion to 30 degrees or less 
or the restriction of extension to 15 degrees or more.  
38 C.F.R. § 4.7 (1998).  The medical findings substantially 
outweigh the veteran's assertions.  The evidence on this 
issue is not in relative balance.  38 U.S.C.A. § 5107(b) 
(West 1991).  The preponderance of evidence is against the 
claim.  

Hip Ratings

There is no evidence of ankylosis of the hip ratable under 
Code 5250, a fail hip joint ratable under Code 5254, or 
impairment of the femur ratable under Code 5255.  38 C.F.R. 
§ 4.71a (1998).  

Limitation of thigh extension to 5 degrees or less will be 
rated as 10 percent disabling.  38 C.F.R. Part 4, Code 5251 
(1998).  

Limitation of thigh flexion to 45 degrees will be rated as 10 
percent disabling.  Limitation of thigh flexion to 30 degrees 
will be rated as 20 percent disabling.  Limitation of thigh 
flexion to 20 degrees will be rated as 30 percent disabling.  
Limitation of thigh flexion to 10 degrees will be rated as 40 
percent disabling.  38 C.F.R. Part 4, Code 5252 (1998).  

Limitation of rotation so that the affected leg can not toe-
out more than 15 degrees will be rated as 10 percent 
disabling.  Limitation of adduction so the legs can not be 
crossed will be rated a 10 percent disabling.  Limitation of 
abduction with motion lost beyond 10 degrees will be rated as 
20 percent disabling.  38 C.F.R. Part 4, Code 5253 (1998).  

4.  Degenerative Arthritis of the Right Hip

The current 10 percent rating for degenerative arthritis of 
the right hip is appropriate where arthritis causes pain and 
pain limits motion.  38 C.F.R. Part 4, including §§ 4.40, 
4.45, 4.59 and Code 5003 (1998).  

On the September 1996 VA examination, the hips had no 
tenderness over either greater trochanter.  Rotation of the 
hips caused lower back pain.  

The February 1998 VA X-rays revealed mild degenerative 
changes.  

On the February 1998 VA examination, the veteran complained 
of pain all over and being unable walk.  Right hip motion was 
70 degrees flexion, 15 degrees extension with pain, 25 
degrees external rotation and 35 degrees internal rotation.  
Throughout the range of hip motion, the veteran complained of 
low back pain.  The doctor noted that the veteran seemed to 
be somewhat more independent than he was claiming.  Even 
though he admitted working 35-36 hours a week, he refused to 
walk and said he was using a wheel chair.  The doctor noted 
that symptoms were exaggerated although it was not clear 
whether they were behavioral or true symptoms.  

On the February 1998 examination, the veteran asserted that 
he was unable to walk although on a later examination, he 
conceded that he was working as a security guard.  A field 
examination report, dated in May 1998, determined that the 
veteran was not confined to a wheel chair, he was fully 
ambulatory and was observed to be walking without any type of 
assistance.  

The report of the May 1998 VA examination shows the veteran 
was no longer asserting that he could not walk.  He worked as 
a security guard.  He reported daily pain aggravated by 
bending or prolonged walking.   

The right hip disability is currently rated as 10 percent 
disabling.  That rating is appropriate to the pain and 
limitation of motion described by the veteran.  Once again, 
while he is competent to assert that the disability should be 
assigned a higher rating, the medical reports provide the 
most probative evidence as to whether the requirements for a 
higher rating have been met.  Here, the evidence shows that 
the limitation of flexion does not exceed the 45 degrees for 
which a 10 percent rating is assigned.  The limitation of 
flexion to 70 degrees does not approximate the 30 degrees 
required for a higher rating.  38 C.F.R. § 4.7 (1998).  Nor 
does the evidence show a limitation of abduction which 
approximates a loss of motion beyond 10 degrees.  38 C.F.R. 
§ 4.7 (1998).  The evidence here is not in relative balance.  
Rather, it establishes that the right hip disability does not 
approximate and is not analogous to any applicable criteria 
for a higher rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.20 (1998).  

5.  Degenerative Arthritis of the Left Hip

The current 10 percent rating for degenerative arthritis of 
the left hip is appropriate where arthritis causes pain and 
pain limits motion.  38 C.F.R. Part 4, including §§ 4.40, 
4.45, 4.59 and Code 5003 (1998).  

On the September 1996 VA examination, the hips had no 
tenderness over either greater trochanter.  Rotation of the 
hips caused lower back pain.  

The February 1998 VA X-rays revealed mild degenerative 
changes.  

On the February 1998 VA examination, the veteran complained 
of pain all over and being unable walk.  Left hip motion was 
54 degrees flexion, 0 degrees extension with pain, 30 degrees 
external rotation and 33 degrees internal rotation.  
Throughout the range of hip motion, the veteran complained of 
low back pain.  The doctor noted that the veteran seemed to 
be somewhat more independent than he was claiming.  Even 
though he admitted working 35-36 hours a week, he refused to 
walk and said he was using a wheel chair.  The doctor noted 
that symptoms were exaggerated although it was not clear 
whether they were behavioral or true symptoms.  

A field examination report, dated in May 1998, determined 
that the veteran was not confined to a wheel chair, he was 
fully ambulatory and was observed to be walking without any 
type of assistance.  

The report of the May 1998 VA examination shows the veteran 
was no longer asserting that he could not walk.  He worked as 
a security guard.  He reported daily pain aggravated by 
bending or prolonged walking.   X-rays of the pelvis and left 
hip revealed no narrowing of the articular cartilage, 
osteophyte formation, destructive lesions fractures or 
dislocations.   

The left hip disability is currently rated as 10 percent 
disabling.  That rating is appropriate to the pain and 
limitation of motion described by the veteran.  Once again, 
while he is competent to assert that the disability should be 
assigned a higher rating, the medical reports provide the 
most probative evidence as to whether the requirements for a 
higher rating have been met.  Here, the evidence shows that 
the limitation of flexion does not exceed the 45 degrees for 
which a 10 percent rating is assigned.  The limitation of 
flexion to 54 degrees does not approximate the 30 degrees 
required for a higher rating.  38 C.F.R. § 4.7 (1998).  Nor 
does the evidence show a limitation of abduction which 
approximates a loss of motion beyond 10 degrees.  38 C.F.R. 
§ 4.7 (1998).  The evidence here is not in relative balance.  
Rather, it establishes that the left hip disability does not 
approximate and is not analogous to any applicable criteria 
for a higher rating.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 4.7, 4.20 (1998).  

Shoulder Ratings

There is no evidence of ankylosis of the scapulohumeral 
articulation ratable under 38 C.F.R. Part 4, Code 5200 
(1998).  

Limitation of motion of the arm to 25° from the side will be 
rated as 40 percent disabling for the major arm and as 30 
percent disabling for the minor arm.  Limitation of motion of 
the arm to midway between side and shoulder level will be 
rated as 30 percent disabling for the major arm and as 20 
percent disabling for the minor arm.  Limitation of motion of 
the arm at shoulder level will be rated as 20 percent 
disabling for the major or minor arm.  38 C.F.R. Part 4, Code 
5201 (1998).  

There is no evidence of loss of the head of the humerus 
(flail shoulder), a nonunion of the humerus (false flail 
joint), a fibrous union of the humerus, recurrent dislocation 
of the humerus at scapulohumeral joint, or malunion of the 
humerus ratable under 38 C.F.R. Part 4, Code 5202 (1998).  

There is no evidence of dislocation or nonunion of the 
clavicle or scapula, with  loose movement, ratable at 20 
percent under 38 C.F.R. Part 4, Code 5203 (1998).  There is 
no evidence of instability which would be analogous to the 
requirements for a 20 percent rating under Code 5203.  
38 C.F.R. § 4.20 (1998).  A nonunion without loose movement 
or a malunion will be rated as 10 percent disabling.  
38 C.F.R. Part 4, Code 5203 (1998).  

6.  Degenerative Arthritis of the Right Shoulder

The current 10 percent rating for degenerative arthritis of 
the right shoulder is appropriate where arthritis causes pain 
and pain limits motion.  38 C.F.R. Part 4, including §§ 4.40, 
4.45, 4.59 and Code 5003 (1998).  

The February 1998 X-rays disclosed marked degenerative 
changes in the shoulders and AP joints.  

The report of the February 1998 VA examination shows the 
veteran complained of pain all over.  He said he was wheel 
chair bound and had to have someone else push the chair 
because his shoulders were painful.  Shoulder findings were 
not reported until March 1998.  The veteran complained of 
pain on motion.  Right shoulder motion was 130 degrees 
abduction, 140 degrees flexion, 20 degrees extension, 70 
degrees internal rotation, and 50 degrees external rotation.  
There was no crepitation or tenderness.  

At the February 1998 examination, the veteran asserted that 
his hand grip was so weak he could not propel his wheelchair 
by himself.  The report of the May 1998 VA examination shows 
the veteran was no longer asserting that he could not walk 
and was restricted to a wheel chair.  He worked as a security 
guard.  

A field examination report, dated in May 1998, determined 
that the veteran was not confined to a wheel chair, he was 
fully ambulatory and was observed to be walking without any 
type of assistance.  

On the May 1998 VA examination, the doctor expressed the 
opinion that the veteran had a normal range of shoulder 
motion:  flexion to 180 degrees, abduction to 180 degrees, 
internal rotation to 90 degrees, external rotation to 90 
degrees, and extension to 50 degrees.  There were complaints 
of pain at the extremes of motion.  

The May 1998 X-rays revealed a small osteophyte on the 
inferior edge of the glenoid.  There was a trace of narrowing 
in the glenohumeral joint.  

The complaints of pain at the extremes of motion reflect a 
functional impairment of motion consistent with the current 
10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.49, Code 5003 
(1998).  The next higher rating 20 percent, requires that 
shoulder motion be limited to shoulder level, or half the 
normal range.  See 38 C.F.R. § 4.71, Code 5201 (1998).  The 
physician's assessment is the most probative evidence as to 
the extent of the functional limitation and the finding that 
there was pain on extremes of motion does not approximate a 
limitation to half the range of motion required for a 20 
percent rating.  38 C.F.R. § 4.7 (1998).  Consequently, a 
higher rating can not be assigned.  The evidence on this 
point is not in approximate balance; rather the medical 
findings, which are the most probative evidence, establish 
that the disability does meet approximate the criteria for a 
higher rating.  38 U.S.C.A. § 5107(b) (West 1991).  

The evidence does not show a basis for an increased rating 
under any applicable rating criteria.  38 C.F.R. § 4.71a 
(1998)

7.  Degenerative Arthritis of the Left Shoulder

The current 10 percent rating for degenerative arthritis of 
the left shoulder is appropriate where arthritis causes pain 
and pain limits motion.  38 C.F.R. Part 4, including §§ 4.40, 
4.45, 4.59 and Code 5003 (1998).  

The report of the February 1998 VA examination shows the 
veteran complained of pain all over.  He said he was wheel 
chair bound and had to have someone else push the chair 
because his shoulders were painful.  Shoulder findings were 
not reported until March 1998.  The veteran complained of 
pain on motion.  Left shoulder motion was 130 degrees 
abduction, 160 degrees flexion, 20 degrees extension, 80 
degrees internal rotation, and 80 degrees external rotation.  
There was no crepitation or tenderness.  

At the February 1998 examination, the veteran asserted that 
his hand grip was so weak he could not propel his wheelchair 
by himself.  The report of the May 1998 VA examination shows 
the veteran was no longer asserting that he could not walk 
and was restricted to a wheel chair.  He worked as a security 
guard.  

A field examination report, dated in May 1998, determined 
that the veteran was not confined to a wheel chair, he was 
fully ambulatory and was observed to be walking without any 
type of assistance.  

On the May 1998 VA examination, the doctor expressed the 
opinion that the veteran had a normal range of shoulder 
motion:  flexion to 180 degrees, abduction to 180 degrees, 
internal rotation to 90 degrees, external rotation to 90 
degrees, extension to 50 degrees.  There were complaints of 
pain at the extremes of motion.  

The May 1998 X-rays revealed a small osteophyte on the 
inferior edge of the glenoid.  There was no significant 
narrowing of the articular cartilage in the glenohumeral or 
either acromioclavicular joint.  

The complaints of pain at the extremes of motion reflect a 
functional impairment of motion consistent with the current 
10 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.49, Code 5003 
(1998).  The next higher rating 20 percent, requires that 
shoulder motion be limited to shoulder level, or half the 
normal range.  See 38 C.F.R. § 4.71, Code 5201 (1998).  The 
physician's assessment is the most probative evidence as to 
the extent of the functional limitation and the finding that 
there was pain on extremes of motion does not approximate a 
limitation to half the range of motion required for a 20 
percent rating.  38 C.F.R. § 4.7 (1998).  Consequently, a 
higher rating can not be assigned.  The evidence on this 
point is not in approximate balance; rather the medical 
findings, which are the most probative evidence, establish 
that the disability does meet approximate the criteria for a 
higher rating.  38 U.S.C.A. § 5107(b) (West 1991).  

The evidence does not show a basis for an increased rating 
under any applicable rating criteria.  38 C.F.R. § 4.71a 
(1998)


Extraschedular Evaluation

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  (See 
supplemental statement of the case, dated in August 1997, at 
page 11.)  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Increased ratings are denied for: degenerative disc disease 
L3-L4; degenerative arthritis of the right knee; degenerative 
arthritis of the left knee; degenerative arthritis of the 
right hip, degenerative arthritis of the left hip; 
degenerative arthritis of the right shoulder; and 
degenerative arthritis of the left shoulder.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals  


 
- 25 -


- 23 -


